

Jilin Kid Castle Educational Investment Development Ltd
Equity Transfer Agreement
 
This equity transfer agreement is concluded by each following party and signed
in Changchun city, Jilin province:
 
Party A:
 
1) Sun Ai Tung, company shareholder, legal representative (before the transfer)
(hereinafter Party A1)
 
2) Lu Ying Ji, company shareholder (hereinafter Party A2)
 
Party B:
 
1) Shanghai Kid Castle Educational Software Development Company Limited, company
shareholder after the transfer (hereinafter Party B1)
 
2) Shanghai Kid Castle Educational Info Constitution Company Limited company
shareholder after the transfer (hereinafter Party B2)
 
Whereas:
 
1) The Jilin Kid Castle Educational Investment Development Ltd (hereinafter
“Jilin Kid Castle” or the “company”) established by Sun Ai Tung and Lu Ying Ji
on 4 Sept 2002 is the educational company established according to the law; the
registered capital of the company is RMB2 million, and management scope of
company covers the image design, marketing design, educational teaching software
research and development, consultancy, service, educational investment and
educational administration; the company is registered at 1519 Huoju Road,
Changchun Hi-tech Zone, Jilin; the shareholders and share proportions are as
follows: Sun Ai Tung (Party A1) : 75%; Lu Ying Ji (Party A2) : 25%.
 
2) Party A and Party B negotiate to sign this equity transfer agreement, which
states that Party A shall transfer all its equity of Jilin Kid Castle to Party B
according to the terms and conditions of agreement, and Party B shall agree to
accept all the equity of Jilin Kid Castle owned by Party A according to the
terms and conditions of agreement; Party B will own all the equity of Jilin Kid
Castle after implementing this agreement properly and completely.
 
The both parties hereby agree as follows:
 
Article 1: Transfer Object
 
1.1 Party A is the shareholder of Jilin Kid Castle and enjoys all rights of the
company stated by the Company Law, and this transfer has been ratified by the
power authority of Jilin Kid Castle.
 

--------------------------------------------------------------------------------


 
1.2 Party B1 accepts 50% shares of Jilin Kid Castle owned by Party A1; Party B2
accepts 25% shares of Jilin Kid Castle owned by Party A1 and 25% shares owned by
Party A2, and the total accepted shares are 50%; Party B and the third party
specified by it are entitled to adjust the equity acceptance proportion in the
interior.
 
1.3 The both parties agree that Party B is entitled to specify the third party
and its acceptance proportion unilaterally and notify Party A in written as the
instruction for the consignee to accept all its shares in the company actually
and implement all related rights and obligations agreed in this agreement; the
written instruction shall be made and mailed to the address of Party A within 18
days upon the signature of this agreement, and the third party shall act as
Party B of this agreement to be bound by this agreement together with other
parties; the implemented part is binding to the third party, while the third
party has not right to specify others to implement this agreement.
 
Article 2: Equity Transfer Price and Payment
 
2.1 Party B1 and Party B2 shall pay the transfer fee corresponding with the
accepted equity proportion to Party A according to the respective acceptance
ratio, i.e. the equity transfer fee paid by Party B1 to Party A is RMB4.2
million ×  accepted equity ratio, while the equity transfer fee paid by Party B2
to Party A is RMB4.2 million ×  accepted equity ratio; Party A1 will obtain 75%
transfer fee, i.e. RMB3.15 million for that, and Party A2 will obtain 25%
transfer fee, i.e. RMB1.05 million for that.
 
2.2 Party B shall pay the first equity transfer fee of RMB200000 as the deposit
to Party A at the signature day of this agreement; the both parties shall
prepare and handle the documents required for the work stated in article 5.1.5
within 18 days after the signature of this agreement, and Party B shall pay the
second equity transfer fee of RMB1.9 million; Party B shall pay the third equity
transfer fee of RMB1 million within 2 working days after the documents are
accepted formally when Party A notifies to prepare for the payment within 3 days
before all the above-mentioned documents are submitted to the competent
authorities such as educational department and industrial and commercial
administration; Party B shall pay the forth equity transfer fee of RMB1.1
million within 1 working day after all the above-mentioned alteration
registration/reference are finished and the corresponding licenses and
certificates are issued.
 
2.3 Payment of Equity Transfer Fee
 

--------------------------------------------------------------------------------


 
Party A specifies Party B to transfer the above-mentioned equity transfer fee
payable to the following account or deposit it with cash to the following
account:
 
Account Name: Lu Ying Ji
Bank: China Construction Bank
Account Number: 4367 4209 4256 0270 146
 
Article 3: Transfer and Handover
 
3.1 Party A hereby transfers the equity of Jilin Kid Castle and all related
rights, interests and obligations to Party B according to the terms and
conditions stated in this agreement. Party B hereby accepts the equity and all
related rights, interests and obligations transferred by Party A according to
the terms and conditions stated in this agreement, unless otherwise stated in
this agreement.
 
3.2 The four subjects of both parties agree together as follows: the both
parties will deal with the detailed handover affair of the company and 3
educational institutions according to the agreement about the time, content and
other aspects: Party A1 and Party A2 specify Li Mei (autographical signature of
assignee) as the check and handover principal of Party A, the company and
educational institutions; Party B1 and Party B2 specify Xu Xiaosun
(autographical signature of assignee) as the check and handover principal of
Party B; the handover behaviors of principals specified by the both parties
represent the behaviors of consigner and have the legal effectiveness.
 
3.3 Party A shall prepare the handover list before 15 April 2007 according to
the relevant regulations of this agreement and the detailed contents of
agreement appendix, and the handover principals specified by the both parties
shall deal with the handover works except that stated in article 3.4 and sign
the handover list together properly and completely. Party A guarantees that the
company management specified shall not invade and occupy the property of the
company/three educational institutions arbitrarily before that.
 
3.4 Party A shall deal with the handover work of official seals, licenses and
certificates, relevant accounting books and vouchers, invoices, checks and the
financial affairs of bank vouchers of the company and three educational
institutions stated in article 4.3 properly and completely according to the
relevant regulations of this agreement and the detailed contents of agreement
appendix within 2 days after receiving the forth equity transfer fee from Party
B, and the handover principals specified by the both parties shall prepare and
sign the handover list together. The principals specified by the both parties
respectively in written shall control the keeping and use of the official seals,
licenses and certificates of the company and three educational institutions, the
keeping and use of accounting books, vouchers, checks, invoices and bank
vouchers and the financial works such as income and expense together after the
handover works stated in the above article is completed but before the handover
works stated in this article is completed; the written ratification of Party B
or the principal specified is necessary in the works except for that required in
the normal operating and management activity and that required when implementing
the relevant alteration registration/reference work of the company and three
educational institutions agreed in this agreement.
 

--------------------------------------------------------------------------------


 
3.5 Party B is entitled to implement the right/power of shareholder/founder in
the interior according to this agreement, laws and memorandum after the handover
stated in article 3.3 of this agreement is completed but before all the
procedures of company equity transfer and 3 educational institution alteration
is completed.
 
Article 4: Company Assets, Equities, Investments, Debts or Liabilities
 
4.1 For the detailed category of existing assets, category and amount of
loans/debts and list of investments of the company, the contingent debts of
invested institutions or the company, the current condition of company customers
and business, company employees, advance expense/expanse receivable (including
tuition) and the detailed information of students list, refer to the appendix of
this agreement “current conditions list of the company”.
 
4.2 For the category and amount of company licenses, certificates and official
seals, the company accounting books, vouchers (including the annual auditing
report original and attached financial statement of each year), invoices,
checks, bank vouchers, tax returns, the company statement till the end of Feb
2007 (including but not limited to the balance sheet and income statement of the
company), company systems and regulations, company memorandum (signed by the
former shareholders), resolutions of each board meeting and general meeting of
shareholders, the exterior economic agreements and interior administrative
agreements (such as the labor agreement) of the company, refer to the appendix
of this agreement “list of licenses, certificates, official seals, accounting
books, system documents and agreements”. Party A is entitled to borrow the
above-mentioned documents after the agreement is implemented when there is the
actual demand.
 
4.3 The 2 preschools invested fully by the company are Jilin Kid Castle Double
Languages Preschool and Changchun Kid Castle Double Languages Preschool, 1
school is Changchun Kid Castle Children English Training School (these 3
preschools/ school are called educational institutions in this agreement); these
3 educational institutions are the educational institutions established fully
and managed legally by Jilin Kid Castle; for the detailed information such as
the establishing funds and school addresses of 3 educational institutions, refer
to the appendix of this agreement. For the copy of the school running license of
private educational institutions and license for private non-enterprise
corporation (or the legal school running license or approval issued by the local
government) of 3 educational institutions, the list of current conditions of 3
educational institutions, the list of certificates, licenses, official seals,
accounting books, system documents and agreements of 3 educational institutions
(the detailed content of list shall be confirmed by article 4.1 and 4.2), refer
to the appendix.
 

--------------------------------------------------------------------------------


 
4.4 Party A promises that contents stated in article 4.1, 4.2 and 4.3 and all
the lists and data provided according to that agreement, the handover list
agreed in the above articles and the recorded information such as the assets of
the company or educational institutions are true, precise, complete and timely,
and it shall be responsible for them.
 
4.5 If the specific name or item of above-mentioned appendixes of this agreement
is inconsistent with the fact (such as the current conditions list of company),
that confirmed by the both parties in written will be referred; Party A shall
provide the above-mentioned appendixes within 8 days after this agreement is
signed, and these appendixes shall be signed by the principals specified by the
both parties together; the appendixes are the part of this agreement and become
effective together with the agreement.
 
Article 5: Promises
 
5.1 Party A hereby promises:
 
5.1.1 to be responsible to urge the relevant personnel (except for Party B) to
sign the legal documents required to transact the alteration of legal
representatives/principals, directors, supervisors, preschool
masters/schoolmaster of Jilin Kid Castle and 3 educational institutions and
provide the data required by the relevant competent authorities.
 
5.1.2 to assist Party B to implement all the rights and obligations related with
the equity transfer and those owned by Party A in the memorandum of Jilin Kid
Castle, recall all the directors and supervisors dispatched to the company and 3
educational institutions and the legal representatives/principals of educational
institutions, and these positions shall be succeeded by the relevant personnel
dispatched by Party B; this work shall be implemented at the same time according
to the regulation of article 3.3 of this agreement about the handover work, and
the duty handover will become effective since the handover day.
 

--------------------------------------------------------------------------------


 
5.1.3 Party A promises to submit the written confirmation letter issued by Jilin
Building Decoration Group Ltd to Jilin Kid Castle (the content of confirmation
letter is: we have not any loan and debt relationship with Jilin Kid Castle
Educational Investment Development Ltd till some day (15 to 20) of March 2007)
to Party B within 5 days after the signature of this agreement. Moreover, the
debts of Jilin Kid Castle and 3 educational institutions listed in the appendix
of this agreement and the debts after the equity transfer affair in this
agreement is completed shall be undertaken by Party B according to the law. The
loan and debt relationship formed in the name of Jilin Kid Castle and 3
educational institutions without the written consent of Party B after this
agreement becomes effective but before all the relevant alteration registration
procedures are completed shall be undertaken independently by Party A according
to the law and agreement. Party A shall undertake the joint liability for all
the exterior debts and liabilities of the company and 3 educational institutions
occurred before the signature of this agreement but unlisted in the appendix of
this agreement; if Party B, the company or the educational institution therefore
undertakes the liabilities, Party B, the company or the educational institution
is entitled to claim compensation from Party A.
 
5.1.4 Party A shall stop implementing the shareholder rights of Jilin Kid Castle
interiorly after the handover is completed according to article 3.3 of this
agreement, unless otherwise stated in this agreement.
 
5.1.5 to be responsible to transact the full transfer/alteration
registration/reference affair of shareholders, directors, supervisors, legal
representative related with this equity transfer, the annual inspection/annual
auditing of 3 educational institutions, the alteration registration/reference
work of legal representative, preschool masters/schoolmaster, directors and
supervisors and the signature of all documents required (except for those to be
signed by Party B) at the relevant competent authorities including the
industrial and commercial administration, civil administration and education;
the above-mentioned work shall be completed properly within 55 days after the
signature of this agreement at latest; if the work is deferred because Party B
does not implement the relevant obligations, Party B shall undertake the
breaching liability;
 
5.1.6 to be responsible to transact the annual inspection/annual auditing 2006
of 3 educational institutions and guarantee the validity of school running
licenses.
 
5.2 Party B hereby promises:
 

--------------------------------------------------------------------------------


 
5.2.1 to support Party A to transact the full transfer/alteration affair of
shareholders, directors, supervisors, legal representative related with this
equity transfer, the annual inspection/annual auditing of 3 educational
institutions, the alteration registration work of legal representative/principal
and directors and the signature of all documents required at the relevant
competent authorities including the industrial and commercial administration,
civil administration and education;
 
5.2.2 Party B or the third party specified satisfies the conditions to accept
the agreement object regulated by the law before transacting the equity
alteration registration and the normal implementation of equity transfer legal
procedures won’t be influenced due to the limitation of the conditions of Party
B or the third party specified itself; while it is excluded if Party B does not
satisfy the above-mentioned conditions but specifies the third party in written,
and the third party specified by Party B must satisfy the above-mentioned
conditions;
 
5.2.3 Party B has adequate money to purchase the agreement object and guarantees
to be able to pay the transfer price according to the regulation of this
agreement;
 
5.2.4 to implement all the rights and obligations related with the equity and
those owned by Party A in the memorandum of Jilin Kid Castle prudently in the
interior before the alteration procedures are completed.
 
Article 6: Statements and Guarantees
 
6.1 Party A hereby makes the following statements and guarantees:
 
6.1.1 The company/three educational institutions involved in this agreement are
the company/educational institutions that are founded and established according
to the local laws or governmental rules and effective and sustaining before the
annual inspection/annual auditing agreed in article 5.1, and are consistent with
the laws and regulations upon the registration and the requirement of government
rules.
 
6.1.2 Party A has the adequate right capacity and behavior capacity to make the
transfer and has taken all necessary steps and actions to implement this
transfer. The company/3 educational institutions have not any activity except
for the normal management activity from the signature date to the handover
complete day.
 
6.1.3 Party A hereby guarantees and states that Party A is the only owner of
transferred equity and the there is not any dispute on the transferred equity
owned by Party A; any other guarantee, mortgage, pledge, lien or compensation
claim right is not set on the equity to be transferred.
 
6.1.4 Party A has stated the assets, loans and debts of Jilin Kid Castle/3
educational institutions faithfully (for the details, refer to the list agreed
in article 4), and has not set any guarantee, mortgage, pledge, lien or
compensation claim right on the assets or loans under the name of the company/3
educational institutions; i.e. it has the full ownership.
 

--------------------------------------------------------------------------------


 
6.1.5 Party A shall neither urge Jilin Kid Castle to transfer the full or part
capital of invested educational institutions in any mode nor set any mortgage on
the capital nor change the establishing capital and capital of educational
institutions by any mode without the written consent of Party B before the
content of this agreement is implemented properly; it shall neither decrease or
be possible to decrease the value of educational institutions (including the
intangible assets, commodity credit and reputation of the educational
institutions) nor change the current operating status of educational
institutions (including but not limited to the properties and students of
educational institutions), while that resulted from the normal management of the
company and 3 educational institutions is excluded.
 
6.1.6 Party A shall implement the following obligation unless with the written
consent of Party B before the content of this agreement is implemented properly:
(1) it shall not transfer or set any mortgage or pledge on the assets of 3
educational institutions; (2) it shall not sign any document or conclude any
understanding to give up the rights of educational institutions; (3) it shall
not modify the memorandum, systems or similar documents of the educational
institutions; (4) it shall not sign, supplement or implement any merger or
transfer agreement with similar tenet or content to this agreement with any
third party; (5) it shall accept the spot check of Party B.
 
6.1.7 Party A promises there is not any following unlisted affairs: (1) the
educational institutions have not been managed illegally and have paid the tax
legally; (2) the educational institutions neither have any external
debt/liability nor default any money of staff or students nor have other
significant liability (the economic loss amounts to over RMB20000); (3) it has
not extracted the capital of educational institutions or embezzled/invaded and
occupied the capital or other properties of educational institutions (except for
the normal capital flow among the company and 3 educational institutions); (4)
the educational institutions have not bee involved into any tortious or
breaching dispute of lawsuit/arbitration mode till the signature date.
 
6.1.8 Party A promises and guarantees that Party A shall implement the same
obligations to Party B according to the promise and guarantee contents of
above-mentioned article 6.1.4, 6.1.5, 6.1.6 and 6.1.7.
 
6.2 Party B hereby makes the following statements and guarantees:
 

--------------------------------------------------------------------------------


 
6.2.1 All the obligations related with Party B stated in this agreement are
binding to it before the alteration registration procedure required for the
equity transfer is completed.
 
6.2.2 Party B has adequate right and capacity to make the acceptance and has
taken all necessary steps and actions to implement this transfer.
 
6.2.3 It shall neither transfer the equity under the name of Jilin Kid Castle to
the third party nor make the guarantee externally with the properties of company
before the alteration registration procedure required for the equity transfer is
completed.
 
6.2.4 Party B is obligated to keep secret for all the information of Party A
known by Party B in this equity transfer agreement, which includes but is not
limited to the management condition, financial condition, business secret and
know-how, unless otherwise stated definitely by the law or required compulsively
by the judiciary authority; it shall not disclose or use the information before
the equity transfer affair in this agreement is completed, while those required
for the normal management of the company and 3 educational institutions are
excluded.
 
6.2.5 Party B shall adopt the unique tone negotiated by the both parties and
guarantee that the commodity credit of Party A won’t be damaged when disclosing
or publicizing the equity transfer affair; Party B shall not disclose any press
or words about this equity transfer optionally without the consent of Party A.
 
6.3 The statements and guarantees contained in the above-mentioned article 6.1
and 6.2 shall be made on the signature date of this equity transfer agreement.
 
Article 7: Expenses Undertaking and Others
 
7.1 The administrative fees and statutory expenses due to this equity transfer
and the alteration registration/reference of educational institutions (including
but not limited to the alteration registration fee) shall be undertaken by Jilin
Kid Castle and 3 educational institutions.
 
7.2 The party breaching the promise, statement and guarantee or whose promise,
statement and guarantee is untrue, imprecise or incomplete shall undertake the
liability or debt corresponding with the promised, stated or guaranteed
contents; if the company/educational institutions undertake in advance, the
opposing party or the company/educational institution are entitled to claim
compensation from it.
 
7.3 If the equity transfer alteration procedure of this agreement can not be
implemented continually due to the restriction of national policy and
regulations, the both parties agree to cease the implementation; if the
implementation can not be resumed after 2 months, any party is entitled to
terminate this agreement; the account paid shall be repaid immediately and
completely, and all the received data shall be returned immediately; if the
company and three educational institutions have the loss out of the normal
management activity during the period, it shall be undertaken by Party A if it
occurs before the handover work stated in article 3.3 is completed, or it shall
be undertaken by Party B.
 

--------------------------------------------------------------------------------


 
Article 8: Breaching Liabilities
 
8.1 It will constitute the breach of agreement if any party breaches the
promise, guarantee, limitation or forbidden content of this agreement, and the
breaching party shall pay the penalty to the opposing party based on the
standard equivalent to 20% of total agreement price (i.e. RMB4.2 million), and
the opposing party is also entitled to claim the breaching party to keep
implementing this agreement.
 
8.2 If the equity transfer agreed in this agreement can not be completed or 3
educational institutions can not keep running the school legally due to the
cause of Party A, Party A shall pay the penalty based on the standard equivalent
to 20% of total agreement price (i.e. RMB4.2 million) and return all the money
paid by Party B; if the equity transfer agreed in this agreement can not be
completed due to the cause of Party B, Party B shall pay the penalty to Party A
based on the standard equivalent to 20% of total agreement price (i.e. RMB4.2
million) and return the handed-over properties and data.
 
8.3 It will constitute the breach of agreement if any party breaches the
regulation of this agreement and defers implementing the obligations agreed in
this agreement, the breaching party shall pay the penalty of RMB100000 to the
opposing party, and the opposing party is also entitled to claim the breaching
party to keep implementing this agreement; if the deferred implementation
exceeds 1 month, the opposing party is entitled to cancel this agreement; if the
company and three educational institutions have the loss out of the normal
management activity during the period, it shall be undertaken by Party A if it
occurs before the handover work stated in article 3.3 is completed, or it shall
be undertaken by Party B.
 
8.4 If the loss of innocent party resulted from the breaching behavior of
breaching party is larger than the penalty, the breaching party shall pay the
balance other than the penalty to the innocent party.
 
8.5 If Party B specifies the third party unilaterally as the actual assignee
according to this agreement to implement all the rights and obligations of Party
B in this agreement and the third party accepts the corresponding shares of the
company actually, it shall not be regarded as the breaching behavior of Party B,
and Party A shall cooperate in the implementation of relevant obligations.
 

--------------------------------------------------------------------------------


 
Article 9: Preferential Purchase Right of Equity
 
9.1 The shareholder Party A2 agrees Party A1 to transfer 50% equity of Jilin Kid
Castle to Party B1 and 25% equity to Party B2 and gives up the preferential
purchase right of above-mentioned 75% equity.
 
9.2 The shareholder Party A1 agrees Party A2 to transfer 25% equity of Jilin Kid
Castle to Party B2 and gives up the preferential purchase right of
above-mentioned 25% equity.
 
Article 10: Governing Law and Arbitration
 
10.1 Governing Law
 
The equity transfer agreement shall be only governed by the law of People’s
Republic of China and shall be interpreted according to it, but the conflict law
rules are excluded. If any article or regulation in this agreement is illegal or
invalid wholly or partly according to any law or statute, this
article/regulation or part of it shall not be regarded as a part of this
agreement, and the validity of other part of this agreement won’t be influenced.
 
10.2 Arbitration
 
Any dispute arising from this agreement or related with this agreement shall be
solved by the friendly negotiation of both parties; if the negotiation fails,
the arbitration shall be submitted to Beijing Arbitration Commission according
to the regulation of Arbitration Law; the arbitration expense and the expense to
implement the arbitration (including the witness fee and attorney fee) shall be
undertaken by the loser, unless otherwise stated in the arbitration verdict; If
the dispute occurs and is submitted to the arbitration, the both parties shall
keep implementing the retaining rights and obligations under this agreement
except for the disputed affair.
 
Article 11: Miscellaneous
 
11.1 This agreement will become effective upon the signature day; this agreement
is in sextuplicate, 4 subjects of Party A and Party B hold one respectively,
Jilin Kid Castle holds one, and one is used for the industrial and commercial
registration.
 
11.2 Appendixes: the appendixes and the handover list agreed in article 3 have
the same legal effectiveness with this agreement.
 
1) ID card copy of Party A and Party B;
 
2) the copy of business license of Party B and Jilin Kid Castle, the resolutions
of each board meeting and general meeting of shareholders;
 
3) the current conditions list of the company of Jilin Kid Castle, and the list
of licenses, certificates, official seals, accounting books, system documents
and agreements;
 

--------------------------------------------------------------------------------


 
4) the school running license of 3 educational institutions and license for
private non-enterprise corporation registration, the list of current conditions
of 3 educational institutions, the list of certificates, licenses, official
seals, accounting books, system documents and agreements of 3 educational
institutions.
 
Party A:
Party A1: Sun Ai Tung (Signature), ID card number: 220104196405053899
Address: 1519 Huoju Road, Changchun Hi-tech Zone, Jilin, Jilin Building
Decoration Group Ltd
 
Party A2: Lu Ying Ji (Signature), ID card number: 220104196504051522
Address: 1519 Huoju Road, Changchun Hi-tech Zone, Jilin, Jilin Building
Decoration Group Ltd
 
Party B:
Party B1: Shanghai Kid Castle Educational Software Development Company Limited
Legal/Authorized Representative: Min-Tan Yang (Seal and Signature)
 
Party B2: Shanghai Kid Castle Educational Info Constitution Company Limited
Legal/Authorized Representative: Min-Tan Yang (Seal and Signature)
 
Signature Date: 15 March 2007
 

--------------------------------------------------------------------------------


 
Agreement
 
As the fully-owned shareholder of Party C, Party A signed the equity transfer
agreement with Party B on 15 March 2007 about the detailed affair of
transferring all the equity of Party C to Party B; as the related parties of the
equity transfer behavior, now Party C and the 3 educational institutions (Party
D) conclude the supplementary agreement for the equity transfer agreement as
follows with Party A and Party B based on the negotiation:
 
1. Party C and Party D confirm all contents of the above-mentioned equity
transfer agreement and do their best to support Party A and Party B to implement
the relevant power/right and each obligation according to the above-mentioned
agreement; they also issue the relevant documents required to realize the equity
transfer and relevant alteration and implement the relevant alteration
registration obligation.
 
2. Party C and Party D promise and guarantee to abide by the article 1, 3.2,
3.3, 3.4, 3.5, 4, 5.1, 6.1.3, 6.1.4, 6.1.5, 6.1.6, 6.1.7, 6.1.8, 7 and 10 of the
above-mentioned equity transfer agreement and agree to undertake the liability
for the promise and guarantee according to article 8 of this agreement.
 
3. Party A, Party B, Party C and Party D confirm together this supplementary
agreement is the supplementary of above-mentioned equity transfer agreement,
which are binding to Party A, Party B, Party C and Party D; the unstated affairs
in this supplementary agreement shall be implemented according to the
corresponding articles of equity transfer agreement.
 
4. This supplementary agreement will become effective upon the signature date;
this agreement is in septuplicate, each of the 5 subjects of Party A, Party B
and Party C holds one, Party D holds one, and Jilin Kid Castle keeps one for
reference.
 
Party A:
Party A1: Sun Ai Tung (Signature),  Party A2: Lu Ying Ji (Signature)
 
Party B:
 
Party B1: Shanghai Kid Castle Educational Software Development Company Limited
Legal/Authorized Representative: Min-Tan Yang (Seal and Signature)
 
Party B2: Shanghai Kid Castle Educational Info Constitution Company Limited
Legal/Authorized Representative: Min-Tan Yang (Seal and Signature)
 

--------------------------------------------------------------------------------


 
Party C: Jilin Kid Castle Educational Investment Development Ltd (Seal and
Signature)
 
Legal/Authorized Representative:
 
Party D: Jilin Kid Castle Double Languages Preschool (Seal and Signature)
 
Changchun Kid Castle Double Languages Preschool (Seal and Signature)
 
Changchun Kid Castle Children English Training School (Seal and Signature)
 
 
 
 
Signature Date: 15 March 2007
 

--------------------------------------------------------------------------------


 